Citation Nr: 1447581	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  13-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include paralysis of the median nerve.

(The issues of entitlement to an increased rating for bronchial asthma and entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's niece


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from February 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that a September 2011 travel board hearing, before VLJ Lane, dealt with the issues of entitlement to an increased rating for bronchial asthma and entitlement to service connection for a back disability.  In an October 2012 Board decision, VLJ Lane denied entitlement to service connection for a back disability and remanded the issues of entitlement to an increased rating for bronchial asthma, entitlement to service connection for bilateral CTS, and entitlement to a TDIU.  In an August 2014 travel board hearing, the undersigned VLJ dealt solely with the issue of entitlement to service connection for bilateral CTS.  If more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required.  As such, the Board is limiting its jurisdiction to the issue of entitlement to service connection for bilateral CTS from the August 2014 travel board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

In his August 2014 travel board hearing, the Veteran testified that he received treatment for his bilateral CTS at VA facilities in New York City, at Tallahassee Memorial, at the Gainesville outpatient clinic, at the Lake City VA facility, and from a private doctor J. F., M.D.  These records have not been associated with the Veteran's claims file and a remand is necessary to obtain them.

Additionally, in a January 2010 Tallahassee treatment report, the Veteran was diagnosed with CTS in his right hand.  However, in an October 2010 Compensation and Pension (C&P) examination, the VA examiner wrote that the Veteran did not have CTS.  A new VA opinion is necessary to reconcile these conflicting diagnoses as well as to determine if any upper extremity condition the Veteran currently has is related to his August 1970 complaint of right hand numbness.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his claimed CTS, to include records from the VA facility in New York City in 1972 or 1973, Tallahassee Memorial from 1985, the VA facilities in Gainesville and Lake City from 1985, and from Dr. J. F.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral CTS.  The examiner should be given access to the Veteran's electronic claims file contained in VBMS.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  

The examiner is asked to address the following:

a. Reconcile the reported symptoms consistent with CTS of the upper extremities and the January 2010 diagnosis of right hand CTS with the October 2010 C&P opinion which noted normal findings of EMG testing and no diagnosis of CTS.  Any and all diagnosis to be rendered associated with the reported symptomatology must be provided.  If radiculopathy symptoms are noted but CTS is not diagnosed, the examiner should explain the etiology of the radicular symptoms.

b. If the examiner determines that the Veteran has a condition in his upper extremities, whether it is at least as likely as not (a 50 percent probability or more) that it was caused by, or related to active service, to include the Veteran's report right hand numbness in August 1970.

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resorting to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



